Title: To James Madison from Edward Jones, 13 January 1802
From: Jones, Edward
To: Madison, James


					
						Sir
						Pointe á Pitre Jany. 13th. 1802.
					
					I had the Honor of writing you on the 1 Int. and enclosing some documents relative to this 

Government.  Since then we have a new Governor Mr. Roustagnenq for the Iland, which remains very 

quiet.
					Thomas Budd an invalid Seaman of New York & discharged from an English Ship of War, 

Leviathan Capt. Christopher Cole, I have supplied with Clothes and provision and sent him to 

Wilmington No. Carolina, he not being able to do duty.
					I fear applications of this kind will be numerous Should the English discharge their Seamen 

to Windward, as Budd says they have a number of Americans on board.  Be good enough, Sir to 

direct me in such cases how to act.  The provision made by Congress for distressed Seamen of 12 

cts. pr. diem will be far Short of supplying a man in this Island.  The Hospital fees are a Dollar ⅌ day 

the Cheapest mode of providing for them.  I have the Honour to be very respectfully Sir Your mo obt. 

& very Hble Sert.
					
						Edwd: Jones
					
					
						
							
								Thos Budd
								
							
							
								pd. for Jacket, trousers & Shirt.
								7.33
							
							
								provisions—Supplied Captn. 
								
							
							
								Benjn. Wilson of the Schooner
								
							
							
								Two Brothers, for his passage
								}16:
							
							
								
								$23:33
							
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
